Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  A method of controlling foam and foodstuff containing during processing of a foodstuff, comprising steps of a) providing a foodstuff; and b) processing the foodstuff in a composition comprising at least one cyclic ketal compound according to Formula I:

    PNG
    media_image1.png
    183
    221
    media_image1.png
    Greyscale

wherein x is an integer in the range of 1-4, R1, R2, R3, and R4 are independently selected from the group consisting of H, a co-member of a ring-structure with at least one of the other R1, R2, R2, or R4, and a monovalent moiety other than H comprising 0 to 5 carbon atoms, wherein one of R5 and R6  comprises at least one carbon atom and the other of R5 and R6 comprises at least 4 carbon atoms, the at least one cyclic ketal compound according to Formula I present in the composition in an amount in the range of 0.01 weight percent to 5 weight percent is not taught nor fairly suggested by the prior art or any combination thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
LAW
July 15, 2022